August 6, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                     CFM DEVELOPMENT, LLC, Appellant

NO. 14-15-00296-CV                           V.

  OIL WELL BUYERS CORPORATION AND EUGENE A. SMITHERMAN,
                           Appellee
               ________________________________

       Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on December 11, 2014. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order this decision certified below for observance.